Case: 14-51184      Document: 00513159070         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 14-51184                          August 18, 2015
                                 Conference Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ORLIN JIMENEZ-ARCHAGA, also known as Orlin Jimen-Achaga, also known
as Armando Ramos-Jimenez, also known as Orlin Jimenez-Archeaga, also
known as Armando Jimenez Ramos, also known as Orlin Jimenez, also known
as Orlin Archaga,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CR-438-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Orlin Jimenez-Archaga
raises arguments that are foreclosed by United States v. Martinez-Lugo, 782
F.3d 198, 204-05 (5th Cir. 2015), petition for cert. filed (June 19, 2015) (No. 14-
10355). In Martinez-Lugo, 782 F.3d at 204-05, we held that an enhancement


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-51184    Document: 00513159070    Page: 2   Date Filed: 08/18/2015


                                No. 14-51184

under U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior conviction of a drug trafficking
offense is warranted regardless whether the conviction for the prior offense
required proof of remuneration or commercial activity.        The motion for
summary affirmance is GRANTED, the alternative motion for an extension of
time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                      2